DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I species A (claims 1, 2, 4-13 and 20) in the reply filed on May 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed February 3, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s):
1. The base as set forth in claim 1;
2. The knife axis being generally non-perpendicular to the base axis as set forth in claim 1;
3. The second knife as set forth in claims 4 and 8-10; and
4. The pack including a first plurality of knives and a second plurality of knives as set forth in claims 11-13.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). It is noted that the only difference in language between claim 1 and claim 20 is the limitation “at least a first knife” in claim 1, however this limitation encompasses a one first knife which is the claimed subject matter of claim 20. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 11, the claim states “a pack including a first plurality of knives...” it is unclear if this first plurality of knives encompasses the first knife previously recited in claim 1, from which the claim depends, or if the plurality of first knives is in addition to the first knife recited in claim 1. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as the first plurality of knives encompasses the first knife of claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4-13 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arbesman (US 6,843,095).
In reference to claim 1, Arbesman discloses a texturing apparatus comprising of 
a base (26) for receiving a section of sheet of metal (25), the base extending along a base axis between a metal receiving end of the apparatus and a metal dispensing end of the apparatus [see figure 5A],
at least a first knife (10) mounted above the base [see figure 5A], the first knife extending along a generally horizontal knife axis, and including a plurality of teeth (11) that are spaced apart along the knife axis, the first knife movable vertically towards the base and horizontally across the base [see figures 5A & 5B; col. 7 lines 15-48], 
wherein the knife axis is generally non-perpendicular to the base axis [see col. 6 line 67-col. 7 line 1].
In reference to claim 2, the knife axis is generally parallel to the base axis [see col. 6 line 67-col. 7 line 1; figures 2 & 5A].
In reference to claim 4, Arbesman further discloses a second knife (10) [see figure 2; plurality of knives are mounted within the apparatus] mounted above the base, the second knife extending generally parallel to the knife axis and movable vertically towards the base and horizontally across the base [see figures 5A & 5B; col. 7 lines 15-48].
In reference to claim 5, the plurality of teeth (11) of the first knife is simultaneously actuated downward and across a first side of the sheet of metal to cause the knife axis to be inclined relative to the base axis.
In reference to claim 6, the first knife (10) repeatedly impacts a first side of the sheet of metal with the plurality of teeth to texture the first side of the sheet of metal, as seen in figure 5A.
In reference to claim 7, the first knife (10) is actuated generally downward and across the first side of the sheet of metal (25) in a first widthwise direction to form a first plurality of raised and pointed gouged structures on the first side of the sheet of metal, as seen in figures 5A-5D and 6.
In reference to claim 8, Arbesman further discloses a second knife (10) [see figure 2, plurality of knives are mounted within the apparatus] that is actuated generally downward and across the first side of the sheet of metal in a second widthwise direction to form a second plurality of raised and pointed structures that extend in a direction that is opposite to the first plurality of raised and pointed gouged structures [see figure3B & 6; col. 8 lines 3-8].
In reference to claim 9, the first widthwise direction is different than the second width direction, as seen in figure 3B.
In reference to claim 10, the first knife and the second knife (10) are simultaneously actuated with one another down and across the first side of the sheet of metal (25) in the first widthwise direction and the second widthwise direction, respectively [see col. 8 lines 3-8].
In reference to claim 11, Arbesman further discloses a pack including a first plurality of first knives and a second plurality of knives that are interleaved and offset with one another, as seen in figure 3B.
In reference to claim 12, the first plurality of knives includes first teeth (11) that extend from the pack in a first direction and the second plurality of knives includes second teeth that extend from the pack in a second direction that is different from the first direction [see figure 8D; col. 7 lines 49-56].
In reference to claim 13, the first plurality of knives moves toward the second plurality of knives to gouge a first side of the sheet of metal in response to a force that is applied along a longitudinal axis of the first plurality of knives and the second plurality of knives [see figure 3B & 5A-5B; col. 8 lines 2-8].
In reference to claim 20, Arbesman discloses a texturing apparatus comprising of 
a base (26) for receiving a section of sheet of metal (25), the base extending along a base axis between a metal receiving end of the apparatus and a metal dispensing end of the apparatus [see figure 5A],
a first knife (10) mounted above the base [see figure 5A], the first knife extending along a generally horizontal knife axis, and including a plurality of teeth (11) that are spaced apart along the knife axis, the first knife movable vertically towards the base and horizontally across the base [see figures 5A & 5B; col. 7 lines 15-48], 
wherein the knife axis is generally non-perpendicular to the base axis [see col. 6 line 67-col. 7 line 1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725